938 A.2d 986 (2007)
CITY OF PHILADELPHIA,
v.
FRATERNAL ORDER OF POLICE LODGE NO. 5 (Jason Breary),
Petition of Michael G. Lutz.
Supreme Court of Pennsylvania.
December 18, 2007.

ORDER
PER CURIAM
AND NOW, this 18th day of December, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether, by using an arbitrator's evidentiary ruling as the basis for a finding that he exceeded his authority, committed procedural irregularities, and deprived a party of due process, the Commonwealth Court improperly expanded *987 the intended scope of review of Act 111 grievance arbitrations and acted contrary to both the prior holdings of this Court and the long held public policy of this Commonwealth favoring swift and final arbitration awards.
The parties are also requested to prepare argument on the following issue:
If the court determines that the arbitrator's actions were not merely an evidentiary ruling but constituted an award of sanctions, there is an additional question of whether an arbitrator can award such sanctions, and, if so, what is a reviewing court's role in reviewing the sanctions under the Act 111 narrow certiorari scope of review.